DETAILED ACTION

Election/Restrictions

	The arguments by the applicant against the original presentation requirement in petitions (07/15/20) and (02/16/21) are drawn to amended claim 28 (filed 07/15/20), and present no arguments to any other claims, or claim 28 as it was filed and rejected in the Final Action (05/15/20).  At the time (before retroactive withdrawal of the Finality of the action), the claim amendment was not entered. Thus, neither petition addressed a single claim which was rejected in the action which was being petitioned.  
	Regardless, the amendment filed 07/15/20 has been entered and consideration is given to amended claim 28.  Claims 27, 29, and 30, were presented with no arguments, however they were also removed from withdrawn status.  Thus, the rationale for original presentation of claims 28-30 will be detailed below.  Claim 27 is unclear and drawn to a use without method steps, and is addressed separately in the 35 USC 112 rejection below. 
	It is noted, for purposes of search burden determination, that none of the claims at issue have been searched in any meaningful way:  Claim 28 is an amended claim, not previously considered. Specifically claim 28 date 9/5/2019, was listed as a method claim, but also included the product claim 31 and 112 issues that were articulated in the office action dated 10/23/2019. Claims 29 and 30 were not treated on their merits, do to multiple dependency errors.  Each claim has furthermore been significantly amended, to clarify 35 USC 112, and/or multiple dependency issues, these new claims, as significantly amended, prompted the original presentation restriction.  No meaningful search has been performed on any of the claims at issue.

28 (filed 07/15/20) is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 28 is essentially a new claim, with virtually all of the previous limitations removed, and new limitations added.  Claim 28 newly recites “a method of organizing at least one unit-dose of a prescription medicine or dietary supplement on a weekly organizer with a slidable means for displaying characterizing indicia to aid user association and retention”…comprising “placing with in at least one compartment in a least one row/column of compartments a least one-unit dose of a prescription medicine”. Additionally the reference to claim 31 found in claim 28 dated 9/5/2019 has been removed.
 	The invention, as originally filed, drawn to elected Figures 15 and 30, and claim 28 are related as product and process of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  

The product as claimed can be used in a materially different process of using that product.
	The storage organizer of independent claim 31 (product) may be used in a different process.  
	Foremost, claim 28 is drawn to a method of organizing prescription medication, and in particular drawn to specific allotments of medication in each compartment (‘one unit-dose”).  However the storage organizer of claim 31 could be used in a materially different process such as storing and/or sorting of toys, insects, coins, collectibles, etc.   Furthermore, the particular usage of the storage, even more particularly the “dosing” of a single unit of medication in each compartment is not required by the structure.  The myriad of other small materials which may be held and identified via the slidable means, need not be placed in “single-dose” form.  A search burden exists in the particular dosing of medication and use of the storage device for this purpose.  The original search was drawn to storage device. 
28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim 29 is essentially a new claim, with virtually all of the previous limitations removed, and new limitations added.  Claim 29 recites “a method for a pharmacist to assist a customer in understanding distinguishing characteristics of their medicines and/or supplements by dispensing them prearranged on a storage organizer…”.
 	The invention, as originally filed, drawn to elected Figures 15 and 30, and claim 28 are related as product and process of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
	As explained above the product of claim 31, can be used for process of storing and sorting variety of items such as coins or insects that are not related to medicine or supplements, therefore the product as claimed can be used in a materially different process. Additionally, effective use date of medicine, possible side effects, strength and prescription number, and shape of capsules are limitations that have not been searched. Including claim 29 at this time would create a search burden to now go through medical classifications; for example see US class 424/10.1 Drug identification or warning feature.

The product as claimed can be used in a materially different process of using that product.
	The storage organizer of independent claim 31 (product) may be used in a different process.  
	Claim 30 is drawn to a “method of organizing and characterizing items or substances stored on a storage organizer and producing an electronic record…” which in characterizing times and producing an electronic record are not required by the structure as claimed and searched. i.e. the storage organizer may simply organize and store goods.  A search burden exists in the production of an electronic record, which requires electronic storage and methods which have not been searched or originally presented.   The original search was drawn to storage device.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Additionally, in respect to claims 27, 29, and 30, the applicant states in the petition (07/15/20): “the Applicant acknowledges that claim 30 addresses a distinct inventive concept and submits that claim 27 was written broadly to address storing and organizing items beyond medicines and/or supplements, thus adding search burden.  Claim 29 depends on the method of claim 28 and can be considered unessential”.  

The argument that Figure 30 is not patentably distinct from Figure 29 is not persuasive.  The Petition Decision argues that Paragraph 0099 states that Figure 30 is merely a perspective view, which is without merit.  Although it is a perspective view of the same component, the component is clearly different.  
The following is verbatim from the Specification:
[0071] Fig. 29 is a bird’s eye view of a seventh embodiment for the top section of a base sheet with a piece of paper as a pull-out component.
[002] Fig. 30 is a perspective view of the top and bottom sections of the seventh embodiment for a base sheet with a tablet computer as a pull-out component. 
These two embodiments were properly restricted on 06/28/18.  
The species are independent or distinct because one embodiment is drawn to an electronic component (computer tablet) and the other a single sheet or paper, and wherein the structure adapted to hold the components must also be distinct and independent.  In addition, these species are not obvious variants of each other based on the current record.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the original search was performed on a storage device having a tablet computer therein which is distinct and independent from a sheet of paper.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 20-22, 26, 27, 31, 33, and 36, are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In respect to claim 27, the claim is a “use” claim, without setting forth any particular steps.
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Because there are no specific steps set forth by the claim, it cannot be determined how the “method” relates to prior art; therefore the claim is only being rejected under 112. 
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. See MPEP 2173.05q. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  Every claim contains a litany of non-standard and indefinite language which make it impossible to identify the scope of the claims and thus any relevant prior art. 
The claims are further replete with optional language, including but not limited to: “may comprise”, “included but not limited to”, etc. which render the claims indefinite.
The applicant is strongly advised to hire or consult a lawyer in drafting of definite claims which can be adequately examined.  

In respect to claim 31, the claim limitations “means for both retention and interchangeability of the means for displaying…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

It is noted that dependent claims (at least claims 20-22) define the “means for both retention and interchangeability of the means for displaying…” however this does not provide clarity to claim 31, examined on its own merits.
	There are several further 35 USC 112(b) issues, and this is not intended to be a comprehensive or complete identification of issues.   Compliance with 35 USC 112 is the responsibility of the applicant.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van De Wouw et al. (US 2016/0106622).
Although the claims are unclear and/or indefinite for the reasons stated in the 35 USC 112(b) above, Van De Wouw et al. disclose an storage organizer comprising: enclosable storage components 24 arranged as a series of columns and rows on the top of a planar base; an opening situated beneath the top face of the base; and a means for displaying indicia (display) 100 that slides into the opening (Fig. 3A-3C); the means for displaying indicia (display) 100, may comprise a card (0046).  Van De Wouw et al. further disclose that there is a linear correlation between the columns and rows of the display and the organizer (Fig. 5A-6), and further disclose that the base and containers may be at least partially transparent (0049); Van De Wuow et al. further disclose various claimed types of specific stored medication information (0022).  Van De Wuow et al. further disclose “means for both retention and interchangeability of the means for displaying” (Fig. 2-3C).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Wouw et al. (US 2016/0106622) in view of Matsuoka (US 8,871,026).
In respect to claims 20 and 22, although unclear for the reasons stated above (unclear evoking of Paragraph 6 of 35 USC 112), Van De Wouw et al. substantially disclose the claimed invention for the reasons stated above, but do not disclose a rigid or semi-flexible incline within the opening, however, Matsuoka teach an opening and a pull-out device which is also an electrical component, the opening further comprises one or more wedge elements (rigid or semi-flexible inclines) (Col. 10, 48 – Col. 11, 2; Fig. 6).  It would have been obvious to provide the opening for the pull-out component taught in Van De Wouw et al. with rigid or semi-flexible inclines in view of Matsuoka to create friction between slidable components, namely the opening and the pull-out component (Col. 10, 48 – Col. 11, 2).  
In respect to claim 21, Van De Wuow et al. do not explicitly disclose any particular material layer to increase friction on the wedge, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any known material to increase friction, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Wouw et al. (US 2016/0106622) in view of Schutten (US 6,575,297).
Although unclear for the reasons stated above (unclear evoking of Paragraph 6 of 35 USC 112), Van De Wouw et al. substantially disclose the claimed invention for the reasons stated above, but do not disclose the organizer comprising openings capable of receiving the rings of a ring binder, however Schutten teach a similar organizer for medicine wherein openings are provided 26 (Fig. 1), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the organizer taught in Van De Wouw et al. with openings in view of Schutten to allow the organizer to be fit inside the rings of a ring binder (namely, a three-ring binder) (Col. 2, 64-66).
	
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Wouw et al. (US 2016/0106622).
Van De Wouw et al. do not explicitly disclose the construction of the base as either integral or formed of a separable top and bottom section, however, it appears that at least an integral configuration is shown (Fig. 3A-3C), however, it would have been obvious to make it out of two separable components:  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Furthermore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   Making apparatuses separable is extremely well known in the art, for ease of assembly, cleaning, production, etc. and providing the apparatus and opening as two separate piece would be obvious for these known reasons.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637